Exhibit 10.1

 

PROFESSIONAL SERVICES AGREEMENT by and between

GENSYM CORPORATION and MARKET-PARTNERS INC.

 

This Professional Services Agreement (“Agreement”) is made and entered into
between Gensym Corporation (“Gensym”), a Delaware corporation with a principal
place of business in Burlington, Massachusetts, USA, and Market-Partners Inc.
(“Contractor”), a Californian Corporation, with a principal place of business in
Santa Rosa, California, effective September 1, 2005.

 

WHEREAS Contractor possesses knowledge and expertise to provide services to
Gensym, and Gensym desires to engage Contractor to apply such knowledge and
expertise, the parties hereby agree as follows:

 

1 DEFINITIONS

 

.1 “Work” means all services to be performed or that were actually performed by
Contractor for Gensym as specified in an exhibit to this Agreement, task order,
proposal, purchase order or by any other means of written instruction conveyed
to Contractor from Gensym during the term of this Agreement.

 

.2 “Proprietary Information” means information, whether written or oral, that is
confidential to Gensym or represents trade secrets of Gensym, including, but not
limited to, information related to the products, projects, organization,
business, or finances of Gensym. For purposes of this Agreement, Proprietary
Information shall mean, by way of illustration and not limitation, all
information (whether or not patentable and whether or not copyrightable) owned,
possessed or used by Gensym, including, without limitation, any invention,
vendor information, customer information, apparatus, equipment, trade secret,
process, research, report, technical data, know-how, computer program, software,
software documentation, hardware design, technology, marketing or business plan,
forecast, unpublished financial statement, budget, license, price, cost or
employee list.

 

2 SERVICES PERFORMED

 

The services to be performed are as detailed in the accompanying statement of
work and as modified by mutual consent of both parties.

 

3 PAYMENTS AND TAXES

 

Payment shall be made directly to Contractor on the first payment cycle (i.e.,
check run) after receipt of Invoices. Gensym will reimburse Contractor for all
reasonable, documented business expenses incurred on behalf of Gensym, within 15
days of invoice.

 

Contractor shall be responsible for any and all sales or use taxes levied or
imposed by any state, local, or foreign authority in which the Work is being
performed, including taxes on Contractor’s net income.

 

Contractor shall not be entitled to any benefits, coverages or privileges,
including, without limitation, social security, unemployment, medical or pension
payments, made available to employees of Gensym.

 

4 WORK RESULTS

 

.1 Ownership of Goods. Reports written, and presented, to Gensym are the
property of Gensym. The Sales Roadmaps that will be developed for Gensym will be
licensed to Gensym for unlimited use, for an indefinite period of time, for all
internal business uses.

 

.2 Contractor employs a number of copyright protected processes, and
methodologies, Gensym agrees to protect these copyrights, and take such steps
that are necessary to ensure this. Should additional copies of any such material
be required, these are normally available from Contractor.



--------------------------------------------------------------------------------

5 PROPRIETARY INFORMATION

 

.1 Protection and Use. Contractor will not, at any time, whether during or after
the termination of this Agreement, reveal to any person or entity any
Proprietary Information or any information of any third party that Gensym is
obligated to keep confidential (including but not limited to trade secrets or
confidential information with respect to Inventions, products, designs, methods,
know-how, techniques, systems, processes, software programs, works of
authorship, customer lists, projects, plans, and proposals). Contractor also
agrees not to use or attempt to use any Proprietary Information in any manner
which may injure or cause loss or may be calculated to injure or cause loss
whether directly or indirectly to Gensym.

 

.2 Further, Contractor agrees that during the term of this Agreement, Contractor
shall not make, use, or permit to be used any notes, memoranda, reports, lists,
records, drawings, sketches, specifications, software programs, data,
documentation, or other materials of any nature relating to Proprietary
Information otherwise than for the benefit of Gensym. Contractor further agrees,
after the termination of this Agreement, not to use or permit to be used any
such notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation, or other materials, it
being agreed that all of the foregoing shall be and remain the sole and
exclusive property of Gensym. Immediately upon the termination of this
Agreement, Contractor shall deliver all of the foregoing, and all copies
thereof, to Gensym at its main office.

 

.3 Exceptions. This Agreement shall not restrict disclosure or use of
Proprietary Information that is:

 

.1 already known by Contractor without restriction when received, from the
originating party; or

 

.2 obtained from a source other than the originating party through no breach of
confidence by Contractor; or

 

.3 in the public domain when received, or thereafter enters the public domain
through no fault of Contractor.

 

.4 Destruction. Upon termination of this Agreement, Contractor shall destroy any
Proprietary Information received by it from Gensym, unless otherwise instructed
in writing by Gensym.

 

.5 No Transfer of Title. Neither entering into this Agreement nor disclosure of
Proprietary Information will effect any transfer of title in Proprietary
Information or, except as otherwise specifically indicated in this Agreement,
create any right or license under any inventions or patents.

 

.6 Remedies. Contractor acknowledges that any breach of the provisions of this
Clause 5 shall result in serious and irreparable injury to Gensym for which
Gensym cannot be adequately compensated by monetary damages alone. Contractor
agrees, therefore, that, in addition to any other remedy it may have, Gensym
shall be entitled to enforce the specific performance of this Agreement by
Contractor and to seek both temporary and permanent injunctive relief (to the
extent permitted by law) without the necessity of proving actual damages.

 

.7 Indemnity. With the exception of clause (f) above, Gensym hereby indemnifies
and holds harmless Market Partners Inc. for any claim or related costs and
liabilities resulting from the engagement save and except those attributable to
gross negligence.

 

6 TERMINATION

 

Gensym may terminate this Agreement upon 30 days advance written notice to
Contractor. Gensym will then be responsible for payment up to the end of the
termination period.



--------------------------------------------------------------------------------

7 ACTUAL OR ANTICIPATED DELAYS OR DEFICIENCIES

 

Whenever either party has knowledge of any actual or anticipated deficiency or
delay in performance of the Work for any reason, said party shall promptly
notify the other party of the reasons for the deficiency or delay and the
actions being taken to minimize it.

 

8 INDEPENDENT CONTRACTOR

 

The relationship of Contractor to Gensym in the performance of this Agreement
shall be that of independent contractor.

 

9 NON-COMPETE

 

During the term of this Agreement, and for a period of twelve months after the
termination or expiration of this Agreement, Contractor shall not engage with
any business as identified in writing to Contractor by Gensym that is
competitive with Gensym.

 

10 RESTRICTIONS ON TRADING IN GENSYM STOCK

 

Should Contractor, during the course of work at Gensym, become aware of or party
to any material non-public financial information regarding the Company,
Contractor shall be bound by the provisions of Gensym’s Insider Trading Policy
for stock transactions.

 

11 APPLICABLE LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, USA.

 

12 SURVIVAL OF CLAUSES

 

The provisions of Clause 4 (Work Results), Clause 5 (Proprietary Information)
and Clause 10 (Non-Compete) shall survive the termination or expiration of this
Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

GENSYM

     

CONTRACTOR

By:   /s/    KIM MAYYASI               By:   /s/    MARTYN LEWIS         Print:
  Kim Mayyasi       Print:   Martyn Lewis Title:   CEO       Social Security #:
    Date:           Federal ID #:                 Date:  

9/30/2005



--------------------------------------------------------------------------------

September 1, 2005

 

Statement of Work

 

This SOW is an addendum to the Professional Services Contract between Gensym
Corporation and Market Partners Inc. dated September 1st, 2005.

 

Scope

 

Gensym hereby engages Contractor, and Contractor accepts engagement, to provide
to Gensym Business Development and Selling Services as mutually agreed by the
parties from time to time. Services will be performed by Frank Cianciotta.
Contractor represents and warrants that all services shall be provided in a
professional and workmanlike manner and in accordance with applicable laws and
regulations.

 

Activities include but shall not be limited to:

 

  •   Managing the internal Gensym process related to bringing webSCOR.com to
market.

 

  •   Creating a Business Plan for webSCOR.com

 

  •   Creating and executing a Sales and Marketing Plan for webSCOR.com

 

  •   Targeting other Gensym products that lend themselves to a SAS delivery
model such as ReThink and Telewindows.

 

  •   Participation at industry shows, conferences etc.

 

Term

 

Contractor shall provide services to Gensym pursuant to this Agreement for a
term commencing on 1st of September 2005 and ending at such time that is
mutually agreeable to both parties but shall last for at least 6 months. After
the initial 6 month term, this Agreement may be terminated at any time by either
party, for any or no reason, upon five (30) days prior written notice to the
other party. In addition, this Agreement may be terminated immediately by either
party upon any material breach of the terms hereof by the other party or upon
any failure by the parties to agree on any matter hereunder requiring the mutual
agreement of the parties.

 

Place of Work and Tools

 

Contractor shall render services primarily at Contractor’s offices, but may be
required from time to time, to provide the services at Gensym offices or such
other places as reasonably requested by Gensym as appropriate for the
performance of particular services. Gensym shall also loan to the contractor a
Sony Vaio laptop for the term of this agreement.

 

Payment

 

Gensym shall pay Contractor fees at a rate of $10,000 per month. In addition to
the $10,000 monthly retainer, Gensym shall pay an additional $3,333 per month
for the first 6 months as a performance bonus. After the initial 6 month period
the performance bonus shall be calculated at 5% of Gensym’s gross revenue for
web hosted business or software delivered on a monthly service fee basis.
Contractor shall invoice for services at the end of each month.

 

Gensym will reimburse contractor for reasonable expenses incurred in the
performance of this Agreement upon receipt of a Gensym expense report with
original travel, living and meals receipts; reimbursement of expenses shall be
paid to Frank Cianciotta directly.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.

 

/s/    KIM MAYYASI               /s/    MARTYN LEWIS         Gensym Corporation
      Market Partners Inc.